DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
 

Status of Claims
Claims 1, 8, 10, 12, and 14 are pending in this application.
Cancellation of claims 7 and 9 is acknowledged.
Claims 1, 8, 10, 12, and 14 are examined.



Withdrawn Rejections
The rejection of claims 1, 7-10, 12, and 14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1, 7-10, 12, and 14 under 35 U.S.C. 103 as being unpatentable over Annan has been withdrawn; see further discussion at paragraph 11, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 11 October 2022:
Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pavithra et al. (“Pavithra”, Intl. J. Ag. Sci., 8(3), pp. 984-987, 2016, cited by Applicant in IDS filed 06 December 2019).
Regarding claims 1 and 8, Pavithra teaches combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron and their effects on mycelial inhibition of cabbage leaf spot as compared to controls (e.g., abstract, Table 3).  
While Pavithra teaches two-component combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron, Pavithra does not specifically teach a three- or four-component combination of mancozeb and chlorantraniliprole, and chlorfenapyr and/or novaluron.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the embodiments taught by Pavithra and utilize a combination of mancozeb with more than one, two, or three of the name insecticides, including chlorantraniliprole, chlorfenapyr, and/or novaluron; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Pavithra fairly teaches the combination of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron is suitable for treating cabbage leaf spot, and thus the skilled artisan would reasonably expect the combination of mancozeb with any combination of the named insecticides would also be effective, absent evidence to the contrary.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claim 8, Pavithra teaches addition of streptomycin powder (agronomically acceptable excipient) to prevent bacterial growth (page 985).
Regarding claim 12, it is noted that, while Pavithra does not specifically teach a kit combining the different insecticides with mancozeb, Pavithra fairly teaches the combinations of mancozeb with said insecticides are all suitable for the same purpose of treating cabbage leaf spot, and thus the skilled artisan would find it obvious to combine ingredients in a kit this same purpose, absent a teaching otherwise.

Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.  
Applicant argues Pavithra fails to disclose or suggest compositions including two insecticides in combination with a multi-site fungicide, but instead is directed to compositions including combinations limited to two active compounds.  This argument is not persuasive because Pavithra specifically teaches combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron; therefore, it would be within the purview of the ordinarily skilled artisan to combine any of said combinations for the same purpose taught by Pavithra, i.e., for mycelial inhibition of cabbage leaf spot.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  
Applicant also argues the particular combination of chlorantraniliprole and one or more of the additional insecticide compounds as claimed, with mancozeb, resulted in “at least an unexpected result and arguably a synergistic increase in insecticide efficacy.”  Applicant argues that, because mancozeb is a multi-site fungicide, it would not be expected to have any insecticide activity, but the addition of mancozeb to each of the combinations of insecticides results in an increase of percentage control from 11% to 22.7%, citing Tables A and B of the instant disclosure.  
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  Upon further reconsideration, it is noted that the cited data shows the combination of chlorantraniliprole and one of the additional compounds (chlorfenapyr, methoxyfenozide, or novaluron) as taught by Anaan, with mancozeb, shows an unexpected increase in controlling insects compared to the combinations without mancozeb, and thus is sufficient to overcome a prima facie case of obviousness for claims directed to method of controlling insects at a locus (note claims 10 and 14 are not included in this rejection; see paragraph 11, below).  However, with respect to claims directed to the combination per se, as well as composition and kit containing the combination, the data does not compare the closest prior art of Pavithra, which already teaches combinations of mancozeb with an insecticide (i.e., each of chlorantraniliprole, chlorfenapyr, and novaluron).  Therefore, it cannot be ascertained if the results in the instant disclosure are unexpected compared to a combination of mancozeb with just chlorantraniliprole, or mancozeb with either chlorfenapyr or novaluron.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10 and 14, the closest prior art of record is Anaan et al. (“Anaan”, US 2011/0293533).  The invention of Anaan is delineated in the previous Office action (see pages 5-7 of Office action mailed 08 June 2022) and incorporated herein by reference.  As previously noted, Anaan teaches mixtures of chlorantraniliprole with each of chlorfenapyr; methoxyfenozide; and novaluron (e.g., see Table1), and also teaches mixtures can be mixtures can be further mixed with one or more biologically active compounds, including mancozeb (e.g., paragraph [0129]).  However, Applicant’s data in the instant specification demonstrates that the combination of chlorantraniliprole and one of the additional compounds (chlorfenapyr, methoxyfenozide, or novaluron) as taught by Anaan, with mancozeb, shows an unexpected increase in controlling insects compared to the combinations without mancozeb (e.g., see as-filed specification, Tables A and B).  Therefore, the data presented is sufficient to overcome the prima facie case of obviousness for instant claims 10 and 14.




Conclusion
Claims 1, 8, and 12 are rejected.
Claims 10 and 14 are objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611